Title: To George Washington from Moses Hazen, 12 February 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Pumpton 12th February 1783
                        
                        I beg leave to report to your Excellency the substance of the proceedings of Lieut. Stuart and a detachment
                            of my Regiment sent towards the Enemy’s lines to intercept or obstruct the illicit trade carrying on by the enemys of
                            America between those residing in New York and its dependencies and others in the State of New Jersey as well as the
                            consequences thereon.
                        On Monday evening the third Instant Lieut. Stuart moved his party consisting of twenty four men from New
                            Bridge through Bergen Town to Droyers Point about four miles below the enemies lines and placed them between day light and
                            sun rise in such a manner as to command a view of the principal landing places from New Ark to Bergen Point, New Ark bay
                            being entirely frozen over and passable with carriages on the Ice in which position he remained till ten oClock A.M., when
                            he moved three miles lower to a landing place on the sound between Staten Island and Bergen Point called the widdow
                            Cadmuss where he had not been half an hour before a Sleigh arrived from New Ark in which were the Lieut. Baldwin not long
                            since taken by him and then under Recognizance for his appearance at the Supreme Court to abide the event of a Criminal
                            prosecution there to be proferred against him and also his brother Luther Baldwin and one Johnstone the above persons
                            being highly suspicious and the reasons assigned for their Business there being vague and uncertain he thought it his duty
                            narrowly to watch their motions and gave directions privately to his party accordingly and upon Luther Baldwins being
                            detected in endeavouring to secrete a letter under the snow which letter contained Subject matter highly Criminal reletive
                            to the illicit trade he directed them to be searched when nothing farther was found upon them than a number of Continental
                            News Papers of the freshest dates on this Search they were much confused and very anxious to avoid it about the conclusion
                            of the Search Lieut. Abraham Kinney of Sheldons Regiment of Dragoons and whose Parents live at New Ark with two other
                            Persons also arrived at that place, upon Lieut. Kenny’s seeing the Baldwins in some private conversation passing between
                            them he immediately offered himself as security for the appearance of this Luther Baldwan at any time and place Lieut.
                            Stuart should require from the conjunction of all these circumstances Lieut. Stuart had the highest reason to suppose the
                            whole were on a trading scheme with a band of refugees who then were not a mile from him and were passing and repassing
                            within a much shorter distance and had communication with a vessel Lieut. Stuart supposed to be laden with goods
                                for their mutual purposes in order more fully to execute his orders and to  this pernicious conduct he left these New Arkers
                            at liberty and gave out his intention of returning to his Stand at New Bridge the deception to  and removed some distance toward his Stand ‘till he gained an emminence where he could at a
                            distance still observe their motions as well as the motions of the refugees in case the latter should attempt
                            to insult him he had not long remained in the latter position before he observed four Sleighs going
                            directly to Buskirks Point where he was informed the refugees abovementioned then were this circumstance still strengthning his conjectures he moved back by a different rout and
                            determined to take a position that would intercept them on their way from Buskirk’s Point to New Ark.
                            Unfortunately he had not arrived at his purpose ground by some small distance before he was alarmed with
                            the noise of sleighs coming towards him and had scarcely time to throw his men under cover before Lieut. Kinney in disguise with a Caleb Bruen of New Ark a noted partizan for British Commerce came up to him in the Sleigh
                            preceeding two or three other sleighs at about one hundred yards distance Lieut. Kinney had exchanged his horseman’s Cap for a small flap’d hat his Cap was afterwards seen upon a person in one of the other Sleighs, upon their discovering Lieut. Stuart’s party a  immediately fired and a hat waved back by Bruen upon which of the Sleighs in the  Lieut. Kinney and Bruen being after some difficulty and resistance (by Lieut. Kinney presenting a Pistol at Lieut. Stuart and swearing revenge &c.) secured the others turned about and proceeded with such precipitation towards the Enemy that they baffled Lieut. Stuart’s most vigorous  in the taken Sleigh was found a feather  Map and Some other Articles which together with Lieut. Kinney and Bruen were sent forward to me under care of a Corporal and private it being they did not come forward above nine miles before they hailed to  place Bruen made his escape Lieut. Stuart having detained Serjeant Dixon with sea men and a guide to watch the  passes from Bergen  to New Ark he returned with the remainder of his Party to Bergen  in the evening Serjeant Dixon and his guide and two men through some matter to orders were made prisoners by the Refugees On the evening of the fifth Lieut. Kinney was brought to my
                            quarters with a report respecting him from Lieut. Stuart whereupon I directed information to be given to a Maistrate at
                            this place and expressly ordered Lieut. Kinney not to leave the Cantonment on any pretence whatever without my permission
                            returning to him his Sleigh which had been taken from him by the direction of Lieut. Stuart a Court was Summoned to proceed according to the Laws of the State against the goods taken.
                            Lieut. Kinney requested a delay of trial to the 10th Instant to procure evidence which was accordingly granted at which
                            time the above state of Facts appearing to the Jury’s Satisfaction they gave a verdict for the Captors of Lieut. Kinney
                            notwithstanding my injunctions and a recognizance to the Court for his appearance and to abide the order of the Court in
                            the night of the same day before the trial was finished disappeared and is not to be found within the Limits of the
                            Cantonment In the Course of this trial I was sorry to find Ideas of Military men from New Ark
                            as well as of some of the inhabitants of that place prevailing towards the Justification of
                            Lieut. Kinney’s conduct of  that of any other in visiting without reserve the places above mentioned
                            supposed by me to be either in the power or possession of the enemy. I have the honor to be your Excellency’s most
                            obedient and very humble servt
                        
                            Moses Hazen
                        
                    